                Case 7:21-mj-00005-RSB Document 1-3 Filed 01/13/21 Page 1 of 1 Pageid#: 13
$2 5HY $UUHVW:DUUDQW



                                           81,7(' 67$7(6 ',675,&7 &2857
                                                                    IRUWKH
                                                          District of Columbia
                                                   BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

                    8QLWHG6WDWHVRI$PHULFD
                               Y
                                                                               &DVH1R
                     7+20$6 52%(57621




                               Defendant


                                                        $55(67:$55$17
7R      $Q\DXWKRUL]HGODZHQIRUFHPHQWRIILFHU

          <28$5(&200$1'('WRDUUHVWDQGEULQJEHIRUHD8QLWHG6WDWHVPDJLVWUDWHMXGJHZLWKRXWXQQHFHVVDU\GHOD\
(name of person to be arrested)         7KRPDV 5REHUWVRQ                                                                                   
ZKRLVDFFXVHGRIDQRIIHQVHRUYLRODWLRQEDVHGRQWKHIROORZLQJGRFXPHQWILOHGZLWKWKHFRXUW

u ,QGLFWPHQW                u 6XSHUVHGLQJ,QGLFWPHQW         u ,QIRUPDWLRQ        u 6XSHUVHGLQJ,QIRUPDWLRQ             ✔ &RPSODLQW
                                                                                                                        u
u 3UREDWLRQ9LRODWLRQ3HWLWLRQ                u 6XSHUYLVHG5HOHDVH9LRODWLRQ3HWLWLRQ       u 9LRODWLRQ1RWLFH          u 2UGHURIWKH&RXUW

7KLVRIIHQVHLVEULHIO\GHVFULEHGDVIROORZV


   86&  D   .QRZLQJO\ (QWHULQJ RU 5HPDLQLQJ LQ DQ\ 5HVWULFWHG %XLOGLQJ RU *URXQGV :LWKRXW /DZIXO $XWKRULW\

   86&  H   9LROHQW (QWU\ DQG 'LVRUGHUO\ &RQGXFW RQ &DSLWRO *URXQGV
                                                                                           Digitally signed by
                                                                               Robin M.    Robin M. Meriweather

'DWH                                                                Meriweather Date: 2021.01.12
                                                                                           12:37:00 -05'00'
                                                                                              Issuing officer’s signature

&LW\DQGVWDWH         :DVKLQJWRQ '&                                          5RELQ00HULZHDWKHU860DJLVWUDWH-XGJH
                                                                                               Printed name and title


                                                                    5HWXUQ

           7KLVZDUUDQWZDVUHFHLYHGRQ(date)                            DQGWKHSHUVRQZDVDUUHVWHGRQ (date)
DW (city and state)                                             

'DWH
                                                                                            Arresting officer’s signature



                                                                                               Printed name and title
